DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 09/11/2019 has been considered.

Drawings
The drawings were received on 09/11/2019. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20120158276 A1) in view of SHIN (KR 101682061 B1).

Regarding CLAIM 1, Kim teaches, a server communication unit configured to communicate with a plurality of vehicles including a first vehicle and a second vehicle traveling behind the first vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and a server controller configured to acquire vehicle information of the vehicles (Kim: [ABS] the control unit determines whether the traffic situation is a dangerous situation using the vehicle driving information. If the control unit determines that the traffic situation is a dangerous situation, the warning delivery unit delivers a warning message corresponding to the vehicle driving information; [FIG. 3-11] a server controller configured to acquire vehicle information of the vehicles can be observed.), determine an abnormality classification of a road abnormality based on vehicle information of the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.), acquire first road information from the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.).
Kim does not explicitly recite the terminology "behind". However, Kim does teach "neighboring vehicle", which reads on the claim limitation.
Kim is silent as to, determine correctness of the abnormality classification based on the first road information acquired from the first vehicle, and output a warning according to the abnormality classification to the second vehicle.
However, in the same field of endeavor, Shin teaches, “In the abnormality occurrence determination step S200, the controller 310 checks the detection signals of the section detection unit 370 and the guardrail detection unit 360 to determine whether an abnormal condition of the road has occurred” (Shin: [0077]); “Disclosed is a road warning system. The present invention includes: a section sensing part transmitting a road abnormality sensing signal by sensing fog, rainfall, wind speed, a parked vehicle, a pedestrian, and a falling rock on a road; a warning part making a primary warning with a text message and a warning sound and making a second warning with light emission on the road in a driving direction section connected with an accident spot receiving the road abnormality sensing signal of the section sensing part; and a control part making a warning about the abnormality of the road by controlling the warning part when receiving the road abnormality sensing signal of the section sensing part. Therefore, the present invention is capable of preventing a secondary accident by making gradual warnings about (Shin: [ABS]), for the benefit of preventing initial and secondary accidents.
In this case, "preventing a secondary accident by making gradual warnings about the abnormality of the road such as a falling rock or parked vehicle on the road in a driving direction in a curved section or fogging section, interrupting the view of the driver" is interpreted as outputting a warning to at least a second vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a server disclosed by Kim to include abnormality confirmation taught by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to prevent initial and secondary accidents.

Regarding CLAIM 2, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches, the server controller is configured to output a question regarding the abnormality classification to the first vehicle (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]  the server controller is configured to output a question regarding the abnormality classification to the first vehicle can be observed.), and acquire an answer to the question from the first vehicle as the first road information (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] acquire an answer to the question from the first vehicle as the first road information can be observed.).

CLAIM 3, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches, the question differs in content according to the abnormality classification (Kim: [FIG. 4(S132)(S133), 7(S332)(S333)] the question differs in content according to the abnormality classification can be observed.), and is answered positively or negatively (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] positive and negative answers can be observed.).

Regarding CLAIM 4, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches, the server controller is configured to acquire second road information from the second vehicle, and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210; [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

CLAIM 5, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches the server controller is configured to acquire second road information from the second vehicle, and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210; [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 6, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches the server controller is configured to acquire second road information from the second vehicle, and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210; [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 7, Kim in view of Shin remains as applied above to claim 1, and further, Kim also teaches the vehicle information includes at least one of a speed of the vehicles, an acceleration of the vehicles, a steering angle of the vehicles, an actual torque transmitted to wheels of the vehicles (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210; [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.), and presence or absence of an operation of an antilock brake system of the vehicles (Kim: [0086] Here, the local server 170 may determine a vehicle which has an unstable travel pattern, for example, an overspeeding/low speeding/stationary vehicle, a vehicle which frequently departs from a lane, or a vehicle which repeats the sudden acceleration/reduction of speed, as an abnormally traveling vehicle.).


Regarding CLAIM 8, Kim teaches, causing a server to communicate with a plurality of vehicles including a first vehicle and a second vehicle traveling behind the first vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); causing the server to acquire vehicle information of the vehicles (Kim: [ABS] the control unit determines whether the traffic situation is a dangerous situation using the vehicle driving information. If the control unit determines that the traffic situation is a dangerous situation, the warning delivery unit delivers a warning message corresponding to the vehicle driving information; [FIG. 3-11] causing the server to acquire vehicle information of the vehicles can be observed.); causing the server to determine an abnormality classification of a road abnormality based on vehicle information of the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.); causing the server to acquire first road information from the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.).
Kim is silent as to "behind". However, Kim does teach "neighboring vehicle", which reads on the claim limitation.
Kim is silent as to, causing the server to determine correctness of the abnormality classification based on the first road information acquired from the first vehicle; and causing the server to output a warning according to the abnormality classification to the second vehicle.
However, in the same field of endeavor, Shin teaches, “In the abnormality occurrence determination step S200, the controller 310 checks the detection signals of the section detection unit 370 and the guardrail detection unit 360 to determine whether an abnormal condition of the road has occurred” (Shin: [0077]); “Disclosed is a road warning (Shin: [ABS]), for the benefit of preventing initial and secondary accidents.
In this case, "preventing a secondary accident by making gradual warnings about the abnormality of the road such as a falling rock or parked vehicle on the road in a driving direction in a curved section or fogging section, interrupting the view of the driver" is interpreted as outputting a warning to at least a second vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a server disclosed by Kim to include abnormality confirmation taught by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to prevent initial and secondary accidents.

CLAIM 9, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches causing the server to output a question regarding the abnormality classification to the first vehicle (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]  the server controller is configured to output a question regarding the abnormality classification to the first vehicle can be observed.); and causing the server to acquire an answer to the question from the first vehicle as the first road information (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] acquire an answer to the question from the first vehicle as the first road information can be observed.).

Regarding CLAIM 10, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches the question differs in content according to the abnormality classification (Kim: [FIG. 4(S132)(S133), 7(S332)(S333)] the question differs in content according to the abnormality classification can be observed.), and is answered positively or negatively (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] positive and negative answers can be observed.).

Regarding CLAIM 11, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches causing the server to acquire second road information from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and causing the server to determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 12, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches causing the server to acquire second road information from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and causing the server to determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 13, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches causing the server to acquire second road information from the (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and causing the server to determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 14, Kim in view of Shin remains as applied above to claim 8, and further, Kim also teaches the vehicle information includes at least one of a speed of the vehicles, an acceleration of the vehicles, a steering angle of the vehicles, an actual torque transmitted to wheels of the vehicles (Kim: [0086] Here, the local server 170 may determine a vehicle which has an unstable travel pattern, for example, an overspeeding/low speeding/stationary vehicle, a vehicle which frequently departs from a lane, or a vehicle which repeats the sudden acceleration/reduction of speed, as an abnormally traveling vehicle.), and presence or absence of an operation of an antilock brake system of the vehicles (Kim: [0086] Here, the local server 170 may determine a vehicle which has an unstable travel pattern, for example, an overspeeding/low speeding/stationary vehicle, a vehicle which frequently departs from a lane, or a vehicle which repeats the sudden acceleration/reduction of speed, as an abnormally traveling vehicle.).
"Sudden reduction of speed" is interpreted as "presence or absence of an operation of an antilock brake system of the vehicles".

Regarding CLAIM 15, Kim teaches, the program causing a server to communicate with a plurality of vehicles including a first vehicle and a second vehicle traveling behind the first vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210; [FIGs. 3-11] the program causing a server to communicate with a plurality of vehicles including a first vehicle and a second vehicle traveling behind the first vehicle can be observed.); causing the server to acquire vehicle information of the vehicles (Kim: [0049] Thereafter, the communication unit 214 of the vehicle terminal 210 transmits an urgent message, including the vehicle speed reduction ratio, the speed of the vehicle 200 obtained after speed reduction and the information about the location of the vehicle 200, to at least one neighboring vehicle at step S114. Here, the communication unit 214 of the vehicle terminal 210 may transmit the urgent message to the base station 190, and the base station 190 may transmit the urgent message received from the vehicle terminal 210 to the local server 170.); causing the server to determine an abnormality classification of a road abnormality based on vehicle information of the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.); causing the server to acquire first road information from the first vehicle (Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition.).
Kim is silent as to "behind". However, Kim does teach "neighboring vehicle", which reads on the claim limitation.

Kim is silent as to, causing the server to determine correctness of the abnormality classification based on the first road information acquired from the first vehicle; and causing the server to output a warning according to the abnormality classification to the second vehicle.
However, in the same field of endeavor, Shin teaches, “In the abnormality occurrence determination step S200, the controller 310 checks the detection signals of the section detection unit 370 and the guardrail detection unit 360 to determine whether an abnormal condition of the road has occurred” (Shin: [0077]); “Disclosed is a road warning system. The present invention includes: a section sensing part transmitting a road abnormality sensing signal by sensing fog, rainfall, wind speed, a parked vehicle, a pedestrian, and a falling rock on a road; a warning part making a primary warning with a text message and a warning sound and making a second warning with light emission on the road in a driving direction section connected with an accident spot receiving the road abnormality sensing signal of the section sensing part; and a control part making a warning about the abnormality of the road by controlling the warning part when receiving the road abnormality sensing signal of the section sensing part. Therefore, the present invention is capable of preventing a secondary accident by making gradual warnings about the abnormality of the road such as a falling rock or parked vehicle on the road in a driving (Shin: [ABS]), for the benefit of preventing initial and secondary accidents.
In this case, "preventing a secondary accident by making gradual warnings about the abnormality of the road such as a falling rock or parked vehicle on the road in a driving direction in a curved section or fogging section, interrupting the view of the driver" is interpreted as outputting a warning to at least a second vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a server disclosed by Kim to include abnormality confirmation taught by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to prevent initial and secondary accidents.

Regarding CLAIM 16, Kim in view of Shin remains as applied above to claim 15, and further, Kim also teaches the program further causing the server to: output a question regarding the abnormality classification to the first vehicle (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]  the server controller is configured to output a question regarding the abnormality classification to the first vehicle can be observed.); and acquire an answer to the question from the first vehicle as the first road information (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] acquire an answer to the question from the first vehicle as the first road information can be observed.).

Regarding CLAIM 17, Kim in view of Shin remains as applied above to claim 15, and further, Kim also teaches the question differs in content according to the abnormality (Kim: [FIG. 4(S132)(S133), 7(S332)(S333)] the question differs in content according to the abnormality classification can be observed.), and is answered positively or negatively (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)] positive and negative answers can be observed.).

Regarding CLAIM 18, Kim in view of Shin remains as applied above to claim 15, and further, Kim also teaches the program further causing the server to: acquire second road information from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 19, Kim in view of Shin remains as applied above to claim 15, and further, Kim also teaches the program further causing the server to: acquire second road information from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Regarding CLAIM 20, Kim in view of Shin remains as applied above to claim 15, and further, Kim also teaches the program further causing the server to: acquire second road information from the second vehicle (Kim: [0054] As shown in FIG. 4, the communication unit 214 of the vehicle terminal 210 first receives an urgent message, including a vehicle speed reduction ratio, the speed of a neighboring vehicle and information about the location of the neighboring vehicle, from the neighboring vehicle at step S130. Here, the communication unit 214 of the vehicle terminal 210 may receive an urgent message from the base station 190, and the base station 190 may transmit the urgent message, received from the local server 170, to the vehicle terminal 210.); and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0059] If, as the result of the determination at step S132, the neighboring vehicle does not precede the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the urgent message reception method.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YI (US 10055650 B2)
SCHUNDER (US 20120215446 A1)
BURKE (US 20140302774 A1)
NICKOLAOU (US 9898931 B1)
SATO (JP H11316126 A)
ERSOY (EP 1321742 A2)
WEBER (EP 3318846 A1)
BRAND (DE 102012102693 A1)
PLACHETKA (DE 102015209602 A1)
HARBICH (DE 102007063011 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663            

/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663